Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 11/2/2020.
3.	Claims 21-38 are currently pending in this Office Action.  This action is made Final.

Claim Rejections - 35 USC § 101
4.	Applicant’s arguments regarding the 35 U.S.C. 101 rejection made in the prior Office action are not persuasive.  It appears that the applicant’s arguments regarding this rejection do not explain what constitutes the ‘inventive concept’ other than the applicant’s statement of “Service registries are a well-known computer technology used to support service-oriented architecture (SOA), which is another type of computer technology” (page 7 of Remarks).  However, the feature upon which applicant relies as an improvement to computer technology (i.e., “This additional set of client identifiers can be used in a second search after a first search is unsuccessful in identifying a service that matches the service name in the search request.  Consequently, a client need not know that exact name of the service to be requested as a second search can identify possible services appropriate to the client based upon the client identifiers provided within the search request”) is well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.06(d).  The first and second searching steps are recited at high-level of generality (i.e., as a generic processor performing a generic computer function of first searching for a match; and based on the first searching result, 
5.	Claims 21-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites processing a search query; identifying an associated information; returning a search result identifying an aspect of a business of a particular client.  
	It should be noted that under the guidance of 2019 PEG, to decide whether a claim is “directed to” an abstract idea, the examiner evaluates whether the claim (1) recites an abstract idea grouping listed in the guidance and (2) fails to integrate the recited abstract idea into a practical application.  If the claim is “directed to” an abstract idea, as noted above, the examiner then determines whether the claim recites an inventive concept.  The 2019 PEG explains that, when making this determination, the examiner should consider whether the additional claim elements add “a specific limitation of combination of limitations that are not well-understood, routine, conventional activity in the field” or “simply append well-understood, routine, conventional activities previously known to the industry.”   



Claim 21:
Step
Analysis
2A – Prong 1: Judicial Exception Recited?
Yes.  The claim recites the limitations of receiving a search request that includes a service name and a further set of client identifiers; searching for a match between a service name and a further set of client identifiers; if there is not match then search for a service that has an association with one of the client identifiers in the further set; returning a search result wherein each client identifiers identifies an aspect of a business of a particular client.  The receiving a search request limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “computer-implemented method” in the preamble.  That is, other than reciting “computer-implemented method” in the preamble,  nothing in the claim precludes the receiving step from practically being performed in the human mind.   For example, the claim encompasses the user manually receiving a search request that includes a service name and a further set of client identifiers.  This limitation is a mental process.

Each searching limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of 

The returning a search result, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim precludes that returning a search result step from practically being performed in the human mind.  For example, the claim encompasses the user manually returning a search result based on the searching.  Thus, this limitation is also a mental process.  


No.  The claim recites no specific additional elements except that the claim recites a “computer-implemented method” in the preamble.  
This generic “computer-implement method” recitation is no more than mere instructions to apply to exception using a 

The claim is directed to the abstract idea.

No.  As discussed with respect to Step 2A Prong 2, the recitation of “computer-implemented method” in the preamble amounts to no more than mere instructions to apply the exception using a generic “computer”.  
The same analysis applies here in 2B, i.e., mere instruction to apply an exception using a generic “computer” cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.


Claims 27 and 33 :
Step
Analysis
2A – Prong 1: Judicial Exception Recited?
Yes.  The claim recites the limitations of receiving a search request that includes a service name and a further set of client identifiers; searching for a match between a service name and a further set of client identifiers; if there is not match then search for a service that has an association with 

Each searching limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a hardware processor” to initiate the executable operations,  nothing in the claim precludes the steps from practically being performed in the human mind.  For example, the claim encompasses the user manually (1) searching for a requested service name by comparing with a service name of one of the 

The returning a search result, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a hardware processor” to initiate the executable operations,  nothing in the claim precludes the steps from practically being performed in the human mind. For example, the claim encompasses the user manually returning a search result based on the searching.  Thus, this limitation is also a mental process.  


No.  The claim recites no specific additional elements except that the claim recites a “computer-implemented method” in the preamble.  
The hardware processor in the claim is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (the search request, searching and returning the results).  This generic processor recitation is no more than mere instructions to 

The claim is directed to the abstract idea.

No.  As discussed with respect to Step 2A Prong 2, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  
The same analysis applies here in 2B, i.e., mere instruction to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.


Therefore, the 35 U.S.C. 101 rejection regarding claims 21-38 is maintained and the claims are not patent eligible.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0125776 (hereinafter Roshen).

Regarding claims 21, 27 and 33, Roshen discloses a computer-implemented method of searching a service registry system having stored therein data regarding a plurality of services identified by respective service names, and at least some of the service names being associated with a set of client identifiers, comprising:  
receiving a search request that includes a service name and a list of constituent words ([0065, 0067 and 0069]; figs. 6-8; the name composer may obtain words from each list received by the dictionary lookup component and combine these words in the same order as the words in the original service request to generate a constructed service name; receiving a request for a service including a service name; and the words that are listed in the dictionary <i.e., industry-specific terms or organization-specific terms, etc.>);
 first searching the service registry system for a match between the service name in the search request and a service name of one of the plurality of services (accessing the service registry to look up the service name); second searching, based upon the match not being found, if the registry does not contain a service name that matches the service name in the service request, creating a list of words that correspond to each constituent word in the service request and looking up each constructed service name in the registry); returning a search result from the second search ([0071]; retrieving the service provider address associated with the service in the registry that matches the constructed service name),
wherein each client identifier within the set of client identifiers and the further set of client identifiers identifies an aspect of a business of a particular client ([0050-0052]; figs. 5-6; words equivalent to each constituent word, for example, when the dictionary lookup component receives a request to look up synonyms for a constituent word, the dictionary lookup component searches the dictionary map with the constituent word and the dictionary lookup component returns a list of synonyms corresponding to the key word found in the dictionary map).
Although Roshern does not explicitly disclose the phrase of “a further set of client identifiers”, it would have been obvious for one with ordinary skill in the art to recognize that a list of constituent words would be used to function as a set of client identifiers since they are art recognized functional equivalents.

Regarding claims 22, 28 and 34, Roshen discloses the method wherein an exact match between the service name in the search request and a service name in the service registry system causes the service name in the service registry system to be associated with the further set of client identifiers ([0060-0061]).

locating all possible words equivalent to each constituent word)

Regarding claims 24, 30 and 36, Roshen  discloses the method wherein the first searching includes, based upon the match not being found, additional searching for synonyms of the service name in the search request ([0070]; fig. 8).

Regarding claims 25, 31 and 37, Roshen discloses the method wherein the synonyms are classified using the client identifiers, and
a synonym from a classification corresponding to at least one client identifier in the further set is selected to be used with the additional searching ([0065-0066]).

Regarding claims 26, 32 and 38,  Roshen discloses the method wherein the second searching includes searching for a client identifier that is a synonym of at least one the further set of client identifiers  ([0070-0071]; fig. 8).

Response to Arguments
9.	Applicant's arguments filed on 09/17/2020 have been fully considered but they are not persuasive. 
	Applicant’s argues that Roshen fails to disclose the recited claim limitation of “receiving a search request that includes a service name and a further set of client identifiers.”  Applicant Thus, the set of client identifiers are in addition to the service name – not part of the service name as construed by the Examiner.  Ultimately, what the Examiner describes as ‘a list of constituent words’ is merely the service name.”   However, the examiner disagrees.  Contrary to applicant’s arguments and as explained in the rejection above, Roshen clearly discloses the system for discovering services in a service registry system by searching for the service name and the words that describe the industry (emphasis added) (abstract).  Applicant’s specification discloses (paragraph 0042) that “… the client identifiers 251 contain descriptors that identify aspects of the business of the client…” and “… for a client 240 in the travel industry, e.g., a travel agent, a set of useful identifiers 251 may include identifiers such as “travel”, “Tourism”, “Hotel”, “Flight”, “Car” and so on,…” (emphasis added). And the list of constituent words of Roshen defines the words that describe the industry.  Thus, the examiner asserts that one with ordinary skill in the art would recognize that the list of constituent words and the claimed client identifiers are utilized for the same purpose and produce the same result, thus considered as art recognized functional equivalents.   Additionally, applicant’s argument of that “the set of client identifiers are in addition to the service name – not part of the service name” (emphasis added) is not persuasive because Roshen’s exemplary service name of “getCarPrice” clearly acts as a service name and each constituent word of “get”, “Car”, “Price” would perfectly perform as the claimed “client identifiers”.   It should be noted that these constituent words themselves are descriptors that identify the aspects of business (as disclosed in the applicant’s specification paragraph 0042).   In addition, the examiner interprets that the teaching of Roshen would read on the applicant’s broadly recited phrase of “receiving a search request that includes a service name and a further set of client identifiers” since claim recitation does not specifically limit that client identifiers should be separate and different from a service for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161